DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, drawn to a spark plug electrode in the reply filed on 8/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 8/20/2021, 9/29/2021, 1/24/2022 and 9/1/2022 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -SPARK PLUG ELECTRODE WITH THERMALLY RESLIENT JOIN HAVING LASER DEPOSITED LAYERS- -.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 2, change “columns(s)” to - -column(s)- - OR - -columns- -.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coupland et al. (US PGPub 2020/0207069 A1).
As to claim 1, Coupland et al. discloses (Fig. 7) a spark plug electrode 7, comprising: an electrode base 22; an electrode tip (upper layers of 61 away from 22) that is formed on the electrode base and includes a precious metal- based material (Paragraph 52); and a thermally resilient joint (Paragraph 57, 146-148, thermally resilient joint is layers of 61 that are closer to 22 the joint will be thermally resilient because the layer composition is gradually changed) that is located between the electrode base 22 and the electrode tip 61, wherein the electrode tip and the thermally resilient joint together include a plurality of laser deposition layers (Paragraph 146).

    PNG
    media_image1.png
    574
    336
    media_image1.png
    Greyscale
Coupland et al.
As to claim 2, Coupland et al. discloses that the electrode base (top of 22) is an integral component of a main electrode body (bottom of 22), and the electrode base 22 and the main electrode body 22 are made from a same nickel-based material (Paragraph 139).
As to claim 6, Coupland et al. discloses that the plurality of laser deposition layers 61 have an average layer thickness Y between 20 micrometers and 60 micrometers (Paragraphs 95 and 96).
As to claim 7, Coupland et al. discloses that the sum of the plurality of laser deposition layers 61 has an electrode tip height X between 0.1 mm and 1.0 mm (Paragraph 120).
As to claim 8, Coupland et al. discloses that the electrode base 22 includes a nickel-based material (Paragraph 71 and 72), and the thermally resilient joint includes both the nickel-based material and the precious metal-based material (Paragraph 52).  
As to claim 9, Coupland et al. discloses that the thermally resilient joint includes a first laser deposition layer and a second laser deposition layer that is further from the electrode base than is the first laser deposition layer, the first laser deposition layer has a first proportion of precious metal-based material to total material, the second laser deposition layer has a second proportion of precious metal-based material to total material, and the second proportion is higher than the first proportion (Paragraph 57).
As to claim 19, Coupland et al. discloses that the plurality of laser deposition layers are made by additive manufacturing (Paragraphs 64, 81-111), which uses a powder bed fusion technique (Paragraph 86) to melt (Paragraph 88) or sinter powder onto the electrode base with a laser or electron beam (Paragraph 88), and then to allow the melted or sintered powder to solidify (Paragraph 93) to become the thermally resilient joint and the electrode tip.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Francesconi (US PGPub 2013/0313960 A1).
As to claim 3, Coupland et al. teaches forming the electrode tip by laser deposition process (Paragraph 146) with the electrode base being a nickel-based material 22 (Paragraph 139), but is silent as to the electrode base being a separate component welded to a main electrode body.  However, the step of welding is a product-by-process limitation that limits the scope of the claim only insofar as it implies a structural limitation to the product.  Herein, since the in the claim the electrode base and the main electrode body can be from the same material, the scope of the structure would include an electrode that has electrode base and main electrode body that is made of the same material in one piece as it results in the same structure as a separate piece of the same material that is welded.
Alternatively, as the first powder deposited layer includes nickel (Paragraphs 50-52), the first layer can be considered the nickel based material of different composition that is the electrode base layer.  
Further alternatively, Francesconi teaches (Figs. 1 and 2b) that the electrode base 3 is a separate component and is welded (Paragraph 38) to a main electrode body 3a.
It would be obvious to one having ordinary skill in the art at the time of the invention to apply the laser-based deposition layers formed on the sparking surfaces of the type of spark plug of Francesconi in order to apply the advantages of Coupland et al. to the type of spark plug of Francesconi.
As to the electrode base and main electrode body being nickel based, it would be obvious to make these components nickel-based because it is taught as suitable material for the location (Paragraph 22).
As to the material of the electrode base and the main electrode body, the material of the elements is not explicitly specified by Francesconi.  However, since the only options for the material are to be the same material or a different material, the scope of the claim will be satisfied regardless of whether the nickel-based materials are the same or different.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Ma (US PGPub 2012/0194056 A1).
As to claim 4, Coupland et al. discloses that the electrode tip 61 is a component that is formed on an axial end of the electrode base 22.  Furthermore, Coupland et al. discloses that that the electrode base is cylindrical (Paragraph 76), but does not explicitly state that the electrode tip is cylindrical.
Ma teaches (Fig. 2) making the electrode tip to be cylindrical (Paragraph 19).
Therefore, in the absence of an explicit teaching by Coupland et al., one having ordinary skill in the art would look to the prior art for suitable shapes and therefore find it obvious to use a cylindrical tip as it is taught as suitable by Ma and the selection from among known shapes for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Lineton et al. (US PGPub 2006/0028106 A1).
As to claim 5, Coupland et al. is silent as to Applicant’s claimed electrode tip being an annular component that is formed on an outer circumferential side of the electrode base.
Lineton et al. teaches (Fig. 4) a spark plug with electrode with firing tips 20 formed as an electrode tip 20 being an annular component that is formed on an outer circumferential side of an electrode base 16.
It would be obvious to one having ordinary skill in the art at the time of the invention to apply a tip corresponding to that of Coupland et al. to a spark plug of the type taught by Lineton et al. in order to apply the advantages of Coupland et al. including better thermal cycling, to the spark plugs of the type taught by Lineton et al. and therefore the tip would be annular on an electrode base.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 9 above, and further in view of Quest et al. (US PGPub 2017/0331260 A1)
As to claim 10, Coupland et al. teaches the amount of noble metal being higher in the layers close to the spark surface as compared to the layers close to the base electrode (Paragraph 57), but does not explicitly state that the proportion of precious metal-based material to total material in the thermally resilient joint continuously increases from the first laser deposition layer to the second laser deposition layer to form a tailored composition gradient.
Quest et al. teaches (Fig. 3) increasing the precious metal concentration increases continuously without increasing or decreasing very abruptly in order to reduce thermal stresses (Paragraph 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the layers continuously increase the proportion of precious metal from the first deposition layer to the second deposition layer in order to reduce thermal stresses, as taught by Quest et al.
As to claim 11, Coupland et al. teaches the amount of noble metal being higher in the layers close to the spark surface as compared to the layers close to the base electrode (Paragraph 57), but does not explicitly state that the proportion is greater than or equal to 50%.
Quest et al. teaches (Fig. 3) increasing the precious metal concentration increases continuously without increasing or decreasing very abruptly in order to reduce thermal stresses (Paragraph 34), wherein the precious metal increases to 100%.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the layers continuously increase the proportion of precious metal from the first deposition layer to the second deposition layer in order to reduce thermal stresses, as taught by Quest et al.  As to the second layer having more than 50% precious metal, since the precious metal layers increase continuously and the outermost layer includes 100% precious metal, the junction layer can be chosen to be big enough to encompass at least one layer where the precious metal is greater than 50%.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Krakhmalev (Microstructure, Solidification Texture, and Thermal Stability of 316 L Stainless Steel Manufactured by Laser Powder Bed Fusion, of record, filed 8/20/2021).
As to claim 12, Coupland et al. teaches forming the layers by laser powder bed fusion (Paragraph 88), but is silent as to the layers including rows and columns to form a lattice or grid-like pattern.
Krakhmalev teaches (Fig. 1a and 1b, Pages 2 and 3) scanning the laser in rows and columns.
In the absence of an explicit teaching of how to apply the laser, one having ordinary skill in the art would look to the prior art for suitable techniques to apply the laser and therefore find it obvious to form the laser such that the layers form rows and columns to form a lattice or grid-like pattern, since it is taught as a suitable technique by Krakhmalev.
As to claim 13, Coupland et al. in view of Krakhmalev teaches that the lattice or grid-like pattern includes a plurality of peaks and a plurality of valleys, the plurality of valleys correspond to locations where a laser 221626-4043-903 US (IGG-51180) or electron beam has impinged the electrode, and the plurality of peaks correspond to locations where the laser or the electron beam has not directly impinged the electrode or has impinged the electrode with a power that is reduced or modulated. (Krakhmalev Fig. 1a and 1b, Pages 2 and 3)  The topology can be seen, for example in Applicant’s Fig. 1b.  With respect to the limitation of the valleys being parts where the electron beam has not directly impinged, this is a product by process type limitation, which limits the claim only insofar as the structure of the device is limited.  While the method of Krakhmalev may not have areas where the laser did not impinge, the structure similarly resulted in peaks and valleys and therefore the limitations of the claim are satisfied.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 13 above, and further in view of Kimura (US PGPub 2020/0021084 A1).
As to claim 14, Coupland et al. is silent as to the interface surface area being greater than or equal to 1.8x a surface area of the same layer if the layer were flat.
Kimura teaches (Fig. 2) the interface length being greater than or equal to 1.2 times the flat line length in order to reduce the crack length (Figs. 5B, Paragraph 45).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the interface length large compared to the flat length in order to reduce potential crack length.
While Kimura discusses particularly the length, whereas claim 14 recites the surface area, an increase in the length inherently increased an increase in the surface area and since cracks propagate along more than just one cross-section, one having ordinary skill in the art would find it obvious to increase the length on all cross-sections thereby increasing the surface area.  Therefore, it can be seen that the surface area increasing is correlated with crack length decreasing and therefore one having ordinary skill in the art would find it obvious to increase the surface area to reduce crack length.  While the specific area is not recited by Kimura, where the general limitations of the claim are disclosed in the prior art , it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP §2144.05(II)(A)  That is one having ordinary skill in the art would recognize that surface area correlates with the crack, with increased surface area decreasing crack length and therefore one having ordinary skill in the art would find it obvious to find the optimum or workable range of surface areas through routine experimentation.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Krakhmalev and Hrastnik (US PGPub 2004/0140745 A1).
As to claim 16, Coupland et al. teaches forming the layers by laser powder bed fusion (Paragraph 88), but is silent as to the layers including rows and columns to form a lattice or grid-like pattern.
Krakhmalev teaches (Fig. 1a and 1b, Pages 2 and 3) scanning the laser in rows and columns.
In the absence of an explicit teaching of how to apply the laser, one having ordinary skill in the art would look to the prior art for suitable techniques to apply the laser and therefore find it obvious to form the laser such that the layers form rows and columns to form a lattice or grid-like pattern, since it is taught as a suitable technique by Krakhmalev.
This laser pattern results in an uneven pattern that creates a mechanical lock in addition to the metallurgical bond, as seen in (Krakhmalev Fig. 1a and 1b, Pages 2 and 3).
Alternatively, Hrastnik discloses wherein the tip 31 (corresponding to the tip and thermal join of Coupland et al.) is provided as at an axial end (Fig. 2b) of base 32 or as embedded and mechanically locked in the electrode base (Fig. 2d), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the electrode tip and thermal joint of Coupland et al. as embedded and mechanically locked in the electrode base instead of as at the axial tip thereof, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to claim 16, Coupland et al. in view of Krakhmalev and Hrastnik teaches (Hrastnik Fig. 2d) that at least 1/5 (20%) of a total volume of precious metal-based material from the thermally resilient joint and the electrode tip 31 is embedded or sunken into the electrode base 32.

Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 1 above, and further in view of Krakhmalev and Kimura.
As to claim 12, Coupland et al. teaches forming the layers by laser powder bed fusion (Paragraph 88), but is silent as to the layers including rows and columns to form a lattice or grid-like pattern.
Krakhmalev teaches (Fig. 1a and 1b, Pages 2 and 3) scanning the laser in rows and columns.
In the absence of an explicit teaching of how to apply the laser, one having ordinary skill in the art would look to the prior art for suitable techniques to apply the laser and therefore find it obvious to form the laser such that the layers form rows and columns to form a lattice or grid-like pattern, since it is taught as a suitable technique by Krakhmalev.
This laser pattern results in an uneven pattern that creates a mechanical lock in addition to the metallurgical bond, as seen in (Krakhmalev Fig. 1a and 1b, Pages 2 and 3)
Alternatively, Kimura teaches (Figs. 1 and 3) a thermally resilient joint 45 that creates both a mechanical lock (Paragraph 35-37 prevents development of cracking), and a metallurgical bond between the electrode tip and the electrode base.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to create a mechanical lock in addition to the metallurgical lock by including the protrusions in order to prevent cracking, as taught by Kimura.
As to claims 17 and 18, Coupland et al. in view of Krakhmalev and Kimura (Kimura Fig. 3) teaches that the electrode base 44 includes one or more lobe(s) 64, 66 or one or more column(s) 64, 66, when viewed in cross-section, and the electrode tip 46 is built around the lobe(s) 64, 66 of the electrode base so that the mechanical lock includes the thermally resilient joint 45 located between the electrode base 44 and the electrode tip 46.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875